Fourth Court of Appeals
                               San Antonio, Texas
                                    December 1, 2015

                                   No. 04-15-00405-CV

                        David GILLESPIE and Michael O'Brien,
                                    Appellants

                                            v.

                      A.L. HERNDEN and Frederick R. Zlotoucha,
                                   Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-10278
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       Appellants’ second motion for extension of time to file their brief is GRANTED.
Appellants’ brief is due on January 4, 2016. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court